Case: 19-50431      Document: 00515325492         Page: 1    Date Filed: 02/28/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                    No. 19-50431                                FILED
                                  Summary Calendar                       February 28, 2020
                                                                           Lyle W. Cayce
                                                                                Clerk
VICKI TAYLOR,

              Plaintiff - Appellant

v.

ROBINSON INDEPENDENT SCHOOL DISTRICT; ANNE-MARIE
ZELLERS,

              Defendants - Appellees




                   Appeal from the United States District Court
                        For the Western District of Texas
                             USDC No. 6:18-CV-204


Before HIGGINBOTHAM, HO, and ENGELHARDT, Circuit Judges.
PER CURIAM:*
       We affirm for essentially the reasons stated by the magistrate judge and
adopted by the district court judge.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.